DETAILED ACTION
This is the first action on the merits for application16019902 filed on 06/27/2018.  Claims 1-9 are pending.
	  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words (See 37CFR1.72 (b)).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “said first engagement elements comprise first front teeth” should read -- said first engagement elements is first front teeth--  because the first engagement elements is front teeth 17.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second axis" in line 3.   It is unclear because from the drawings and the specification see ¶ [0028] of USPGPUB version, the output and input rotate around the same axis instead of different axis.
Claim 1 recites “extending transversely to the first axis” in line 11. It is unclear because from the specification see ¶ [0060] of USPGPUB version, and drawings the interaction surfaces 18, 38 do not extend transversely to the rotation axis A as claimed. 
Claim 1 recites “extending transversely to the first axis” in line 15. It is unclear because from the specification see ¶ [0065] of USPGPUB version and drawings the friction surfaces 42, 44 do not extend transversely to the rotation axis A as claimed. 
Claim 1 recites “said second engagement elements complementary to said first engagement elements” in line 18. The phrase “complementary” is indefinite because it 
Claim 2 recites “complementary to one another” in line 6. The phrase “complementary” is indefinite because it is not clear how the seats can complement one another.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lanzon (US 6117036) discloses first and second stage 70, 72, input 56, output 42, however reference does not disclose first rotating member, second rotating member as claimed. 
Shirokoshi (US 20170227091) discloses first and second gear stage 10, 20, having first rotating member 17 however it does not have the limitation of “the input shaft and first rotating member coupled frontally and extending transversely to the first axis” as claimed. 
Knoblach (US 3686978) discloses first and second stage gear, input 50’; however reference does not disclose first rotating member, second rotating member as claimed. 
Gravina (US 10605333); (US 20190024755) each discloses similar structure by the same applicant.
Klein –Hitpass (US 20180051776) discloses two sun gears meshes with orbit gears.
Buuck (US 4043226) discloses planetary gear set and positive engagement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659